t c memo united_states tax_court john a rowe and donna l rowe petitioners v commissioner of internal revenue respondent docket nos filed date rodney s klein for petitioner donna l rowe john a rowe pro_se stephen r takeuchi for respondent memorandum opinion ruwe judge respondent determined deficiencies in petitioners’ federal income taxes additions to tax and penalties as follows ‘the fraud additions to tax pursuant to sec_6653 for the taxable years and and the fraud_penalty pursuant to continued -- - additions to tax and penalties year deficiency sec_6653 a sec_6653 b b sec_6661 dollar_figure dollar_figure dollar_figure sec_6653 b sec_6661 big_number dollar_figure dollar_figure sec_6651 a sec_6663 big_number dollar_figure dollar_figure sec_6654 sec_6662 c big_number dollar_figure dollar_figure ‘50 percent of the interest due on dollar_figure after concessions ’ the primary issue for decision is whether petitioner donna a rowe is entitled to relief from joint liability pursuant to sec_6015 with respect to the following omitted income and erroneous deduction items giving rise to deficiencies distribution proceeds from a retirement account in petitioner’s name capital_gain income from the sale of jointly titled property mortgage interest deductions on jointly titled property losses related to a farming activity and charitable_contribution deductions additionally we must decide whether petitioner donna a rowe is ' continued sec_6663 for the taxable_year relate only to petitioner john a rowe see appendix sreferences to sec_6015 are to that section as added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 unless otherwise indicated all other section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure liable for any additions to tax or penalties for purposes of clarity after a brief general background and overview of applicable law each of the issues submitted for our consideration is set forth below with separate background and discussion general background some of the facts have been stipulated and are so found the stipulation of facts first supplemental stipulation of facts stipulations of agreed issues stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioners john a rowe mr rowe and donna l rowe hereinafter petitioner resided in florida at the time they filed their petitions mr rowe graduated from the university of tennessee in with a degree in dental science thereafter he attended the university of tennessee dental school and received a degree in dental surgery in and a degree in oral surgery in petitioner graduated from the university of tennessee in with a degree qualifying her as a registered dental hygienist petitioners were married in kingsport tennessee on date and they had two children during their marriage christopher and elizabeth from to petitioners lived in memphis tennessee where mr rowe conducted an oral surgery practice from to - petitioners lived in bristol tennessee where mr rowe also conducted an oral surgery practice in mr rowe became licensed to practice oral surgery in the state of florida in mr rowe was suspended by the board_of dentistry in tennessee and as a result mr rowe stopped practicing dentistry in tennessee in petitioners moved to madisonville kentucky where mr rowe worked in a dental clinic in late petitioners moved from kentucky to osceola county florida where they resided during the years in issue from date through date mr rowe was employed as a dentist and oral surgeon by the central florida dental association cfda in kissimmee florida and st cloud florida mr rowe’s annual salary while at the cfda was approximately dollar_figure and he also shared in the profits of the business dr frank murray dr murray was the president of the cfda during the years in issue in dr murray suspected that mr rowe was improperly handling payments from clients and insurance_companies mr rowe’s employment with the cfda was subseguently terminated the local prosecuting attorney was informed of dr murray’s suspicions regarding the improper handling of payments and mr rowe was investigated and eventually arrested for embezzling funds mr rowe was indicted on charges of grand theft and computer fraud however the - charges were dropped because of insufficient evidence of criminal intent after his employment with the cfda ended mr rowe started his own dental practice and he also provided dental services through another business in date mr rowe was convicted of federal money laundering he was sentenced to months in prison and ordered to make restitution of dollar_figure to the bank of new york in date mr rowe pleaded guilty to counts of unlawful compensation under florida state medicaid laws and one count of organized fraud he was sentenced to months in prison and ordered to make restitution of dollar_figure to the department of health and human services the conviction stemmed from unlawful acts performed by mr rowe in connection with providing dental services during her marriage to mr rowe petitioner was primarily a housewife she engaged in occasional work as a substitute teacher did some office filing and volunteered at church petitioner’s personal income during the years in issue was minimal petitioner has no background in accounting tax or other financial matters during the years in issue petitioner did not have expensive jewelry drive a luxurious car or wear designer clothes petitioners’ primary residence during the years in issue was sparsely furnished with old office furniture -- - from mr rowe’s business and the walls were decorated with arts and crafts which were handmade by petitioner while petitioner was primarily responsible for the household duties mr rowe controlled all aspects of petitioners’ financial matters mr rowe regularly prepared petitioners’ joint tax returns occasionally with the assistance of other individuals ’ during the years in issue petitioners maintained a joint checking account ncnb account at ncnb national bank_deposits totaling approximately dollar_figure dollar_figure dollar_figure and dollar_figure respectively were made into the ncnb account in and mr rowe deposited money into the ncnb account at irregular intervals and in amounts necessary to cover household expenses petitioner and mr rowe both wrote checks on the ncnb account the majority of the amount_paid by checks from the ncnb account in and was related to the purchase of property and the construction of a residence thereon and the checks were written by or at the direction of mr rowe mr rowe also maintained separate bank accounts which petitioner was unaware existed petitioner did not have access richard danley mr danley an accountant assisted mr rowe in preparing petitioners’ federal_income_tax return approximately dollar_figure of the deposit total for represented petitioner’s earnings from her employment as a substitute teacher to mr rowe’s separate_accounts and he did not provide her with information regarding these accounts mr rowe opened accounts in petitioner’s name without her knowledge and also signed petitioner’s name on several occasions without her knowledge petitioner and mr rowe’s divorce was finalized in date the final judgment for dissolution of marriage between petitioner and mr rowe states that petitioner’s standard of living and financial circumstances have been devastated by mr rowe’s wrong-doing and incarceration the final judgment also notes that petitioner does not have the present financial resources to support herself and petitioners’ daughter klizabeth adequately but that mr rowe does not have the present ability to pay alimony as a result of mr rowe’s criminal activities petitioner had to move out of the family’s residence in florida and back to kingsport tennessee to live with her parents at the time of trial petitioner was employed full time as a dental hygienist and she was paid_by commission only for the taxable years and petitioners filed joint federal_income_tax returns which were received by respondent on date date date and date respectively on date respondent issued a notice_of_deficiency to petitioners for their taxable years and on date - respondent issued a notice_of_deficiency to petitioners for their taxable_year petitioners timely filed petitions seeking redeterminations petitioners subsequently moved to have their cases consolidated and we ordered the cases consolidated for trial briefing and opinion petitioner subsequently made valid elections for relief under sec_6015 c and f respondent granted petitioner relief from joint liability with respect to some of the items giving rise to deficiencies however respondent denied relief with respect to other items overview of applicable law if a joint_return is filed the liability with respect to the tax is normally joint_and_several sec_6013 in congress enacted sec_6013 to correct perceived inequities resulting from the imposition of joint_and_several_liability in certain circumstances s rept pincite 1971_1_cb_606 as amended sec_6013 e provided that a spouse could be relieved of tax_liability if the spouse proved a joint_return was filed the return contained a substantial_understatement of tax attributable to sec_6013 initially provided relief only in cases involving an omission_of_income the scope of sec_6013 was expanded in to provide relief in cases involving erroneous deductions deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 h conf rept pincite 1984_3_cb_1 - grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the substantial_understatement relief under sec_6013 was difficult for many taxpayers to obtain in congress repealed sec_6013 e and enacted sec_6015 in order to make relief from joint liability more accessible internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 h conf rept pincite 1998_3_cb_747 sec_6015 provides three avenues of relief from joint_and_several_liability sec_6015 b which is similar to former sec_6013 allows a spouse to escape joint_and_several_liability sec_6015 and c allows a spouse to be relieved from a portion of the understatement or deficiency and sec_6015 confers upon the secretary discretion to grant equitable relief in situations where relief is unavailable under sec_6015 or c sec_6015 generally applies to any liability for tax arising after date and any liability for tax arising on or before date that remains unpaid as of such date h conf rept supra pincite c b pincite -- - a spouse seeking relief from joint liability is not limited to seeking relief under only one subsection rather the spouse may make simultaneous claims for relief under all provisions in the instant case relief from joint b c and a section the parties have treated petitioner’s claim for liability as elections pursuant to section f b sec_6015 provides in pertinent part sec_6015 procedures for relief from liability applicable to all joint filers -- in general ---under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement apportionment of relief --if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know sec_6015 is similar to former sec_6013 we may look at cases interpreting former sec_6013 for guidance when analyzing sec_6015 114_tc_276 braden v commissioner tcmemo_2001_69 b sec_6015 sec_6015 provides relief from joint liability for spouses either no longer married legally_separated or living apart generally this avenue of relief allows a spouse to elect to be treated for purposes of determining tax_liability as if separate returns had been filed sec_6015 provides in pertinent part sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d burden_of_proof --except as provided in subparagraph a ii or c of paragraph each individual who elects the application of this subsection shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual blection --- c election not valid with respect to certain deficiencies --if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise toa deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion allocation of items in enacting sec_6015 congress intended that the election for relief from joint liability be available to limit the liability of spouses for tax attributable to items of which they had no knowledge s rept pincite 1998_3_cb_537 generally an item giving rise to a deficiency on a joint_return is allocated between the electing spouse and - - former spouse in the same manner as it would have been allocated if they had filed separate returns for the taxable_year ’ sec_6015 a 182_f3d_275 4th cir affg tcmemo_1996_452 114_tc_333 see also s rept supra pincite c b pincite h conf rept supra pincite c b pincite the electing spouse has the burden_of_proof with respect to establishing the portion of any deficiency allocable to the electing spouse sec_6015 the allocation is made without regard to community_property_laws sec_6015 flush language charlton v commissioner tcmemo_2001_76 the statute provides two exceptions to the general_rule of sec_6015 a sec_6015 b provides that an item otherwise allocable to one spouse under sec_6015 d a ‘ sec_6015 provides in pertinent part sec_6015 allocation of deficiency --for purposes of sec_6015 c -- allocation of items giving rise to the deficiency -for purposes of sec_6015 - a in general --except as provided in paragraphs and any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year -- shall be allocated to the other spouse filing the joint_return to the extent the item gave rise to a tax_benefit on the joint_return to the other spouse sec_6015 c permits the secretary to allocate items other than in the manner described in d a if the secretary establishes that such allocation is appropriate due to fraud of one or both spouses congress has authorized the secretary to prescribe regulations providing methods of allocation other than the methods provided in sec_6015 sec_6015 see also s rept supra pincite c b pincite h conf rept supra pincite c b pincite congress provided the following guidance regarding the types of alternative methods of allocating items between spouses under the bill allocation of items of income and deduction follows the present-law rules determining which spouse is responsible for reporting an item when the spouses use the married filing separate filing_status the secretary_of_the_treasury is granted authority to prescribe regulations providing simplified methods of allocating items in general apportionment of items of income are expected to follow the source of the income wage income is allocated to the spouse performing the job and receiving the form_w-2 business and investment_income including any capital_gains is allocated in the same proportion as the ownership of the business or investment that produces the income where ownership of the business or investment is held by both spouses as joint_tenants it is expected that any income is allocated equally to each spouse in the absence of clear_and_convincing evidence supporting a different allocation the allocation of business deductions is expected to follow the ownership of the business personal_deduction items are expected to be allocated equally -- - between spouses unless the evidence shows that a different allocation is appropriate for example a charitable_contribution normally would be allocated equally to both spouses however if the wife provides evidence that the deduction relates to the contribution of an asset that was the sole property of the husband any deficiency assessed because it is later determined that the value of the property was overstated would be allocated to the husband items of loss or deduction are allocated to a spouse only to the extent that income attributable to the spouse was offset by the deduction or loss any remainder is allocated to the other spouse income_tax_withholding is allocated to the spouse from whose paycheck the tax was withheld estimated_tax payments are generally expected to be allocated to the spouse who made the payments if the payments were made jointly the payments are expected to be allocated equally to each spouse in the absence of evidence supporting a different allocation the allocation of items is to be made without regard to the community_property_laws of any jurisdiction if the electing spouse establishes that he or she did not know and had no reason to know of an item and considering all the facts and circumstances it is inequitable to hold the electing spouse responsible for any unpaid tax or deficiency attributable to such item the item may be equitably reallocated to the other spouse in cases where the irs proves fraud the irs may distribute apportion or allocate any item between spouses s rept supra pincite c b pincite on date the secretary issued proposed_regulations under sec_6015 sec_1_6015-1 proposed income son date minor corrections were made to the proposed_regulations sec_1_6015-1 proposed income_tax regs fed reg date the proposed_regulations provide that erroneous items are generally allocated between spouses as if separate returns are filed subject_to four exceptions sec_1_6015-3 proposed income_tax regs fed reg date the exceptions cover situations where one spouse receives a tax_benefit on the continued -- - tax regs fed reg date to date no final regulations have been issued actual knowledge if the commissioner demonstrates that an individual making the election under sec_6015 had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under sec_6015 the election under sec_6015 will not apply to such deficiency or portion sec_6015 c in the context of omitted income the commissioner must show that the electing spouse had an actual and clear awareness of the omitted income 115_tc_183 in the context of a disallowed deduction the commissioner must show that the electing spouse had actual knowledge of the factual circumstances which made the item unallowable as a deduction 116_tc_198 in either context actual knowledge on the part of the electing spouse as continued joint_return one or both spouses commit fraud erroneous items of income are present and erroneous deduction items are present sec_1_6015-3 - iv proposed income_tax regs supra with respect to situations involving omitted income and erroneous deduction items the proposed_regulations provide language similar to that contained in the legislative_history sec_1_6015-3 iv proposed income_tax regs supra the proposed_regulations omit congress’s reference to the equitable reallocation of an item where the electing spouse did not know or have reason to know of an item to the tax laws or legal consequences of the operative facts is not required king v commissioner supra pincite cheshire v commissioner supra pincite cc sec_6015 sec_6015 permits the secretary to relieve a spouse of liability if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax or deficiency or any portion of either and relief is not otherwise available under sec_6015 or c sec_6015 cheshire v commissioner supra pincite respondent’s denial of equitable relief is reviewed under an abuse_of_discretion standard cheshire v commissioner supra pincite butler v commissioner t c pincite this is a question of fact cheshire v commissioner supra on the basis of the circumstances of this case we initially consider the merits of petitioner’s claims for relief with respect to income and deduction items under sec_6015 the parties agree that petitioner made a valid election under sec_6015 she was no longer married to mr rowe at the time of the election and petitioner and mr rowe filed joint returns for the years in issue to the extent petitioner fails to qualify for relief under subsection c we address her claim for relief under sec_6015 to the extent petitioner fails to qualify for relief under sec_6015 or c we address her claim for - - equitable relief under sec_6015 finally we address whether petitioner is liable for any additions to tax or penalties for the years in issue i retirement account distributions a background in lump-sum_distributions were made from various pension profit sharing and retirement accounts bearing the name of either petitioner or mr rowe the taxable_amount distributed from the accounts in mr rowe’s name totaled dollar_figure the taxable_amount distributed from an individual_retirement_account ira in petitioner’s name totaled dollar_figure these amounts were not reported on petitioners’ federal_income_tax return respondent concedes that petitioner is entitled to be relieved from joint liabilities attributable to the amount distributed from mr rowe’s accounts b discussion allocation of item petitioner argues that the distributions from the ira in her name are allocable to mr rowe because he concealed the account from petitioner and she was not aware of the account or the distributions until after she signed the return for the year in issue respondent contends that the distributions from the ira are allocable to petitioner because the account was in her name and she received the distributions - - in analyzing relief from joint liability under sec_6015 items are generally allocated as if petitioner and mr rowe had filed separate returns sec_6015 a the first principle of income_taxation is that income must be taxed to him who earns it 337_us_733 84_tc_764 affd 800_f2d_672 7th cir married individuals filing separate returns are required to report their own income charlton v commissioner tcmemo_2001_76 petitioner testified that before she was not aware of any retirement accounts or plans established in her name she could not recall signing any papers to open a retirement account authorizing withdrawals signing distribution checks or receiving any funds from a retirement account mr rowe testified that he personally established the retirement account and that he could have opened it in petitioner’s name without her knowledge mr rowe also testified that he believed funds were borrowed from the account but that he did not consult petitioner regarding the loan mr rowe further testified that he provided no information to petitioner regarding retirement planning the process of distilling truth from falsehood from the testimony of witnesses whose demeanor and credibility we observe is the daily grist of judicial life 58_tc_560 after watching petitioner - - at trial and observing her demeanor we found her to be a credible and earnest witness and we are satisfied that her testimony was truthful additionally mr rowe’s testimony was consistent with petitioner’s claim that she was not aware of the tra or the distributions before the evidence in the record indicates that mr rowe opened the ira in petitioner’s name and concealed the account and the distributions from her consequently petitioner’s only apparent connection to the ira was that her name was listed as the owner of the account in the instant case this item is allocable to mr rowe and petitioner will be entitled to relief from joint liability under sec_6015 unless respondent shows that she had actual knowledge of this item ’ we note congress’s desire regarding allocation in certain situations if the electing spouse establishes that he or she did not know and had no reason to know of an item and considering all the facts and circumstances it is inequitable to hold the electing spouse responsible for any unpaid tax or deficiency attributable to such item the item may be equitably reallocated to the other spouse s rept supra pincite c b pincite on the basis of mr rowe’s control and concealment of the retirement account and the distributions it appears that mr rowe not petitioner would have been required to report this item if he had filed a separate_return see eg 366_us_213 holding that embezzled funds must be included in the embezzler’s gross_income for federal_income_tax purposes in the year in which they were misappropriated 67_tc_388 same --- - in our opinion the extreme facts and circumstances presented represent just such a situation envisioned by congress actual knowledge respondent argues that even if this item were allocable to mr rowe petitioner still had actual knowledge and reason to know of the item because she testified that she sorted the mail and opened letters addressed to her respondent claims that petitioner must have known about the ira because periodic statements from the financial_institution managing the account were addressed to her individually at her home address as we mentioned earlier petitioner credibly testified that before she was not aware of the existence of any retirement accounts or plans in her name petitioner testified that she usually collected the mail but that she never saw any letters notifying her of the existence of the ira or the distributions mr rowe testified that sometimes he picked up the mail and petitioners’ son christopher testified that whoever got home first would pick up the mail additionally mr rowe testified that he provided petitioner with no information regarding retirement planning whether petitioner had an actual and clear awareness of the omitted income is an essential fact respondent is reguired to establish under sec_6015 c respondent has failed to establish this fact accordingly we hold that - petitioner is entitled to relief from joint liability under sec_6015 with respect to this item ii capital_gain from the sale of real_property a background from late until date petitioners lived in osceola county florida and resided at certain property known as lot sec_22 and sec_27 petitioners eventually purchased lot sec_22 and sec_27 and the property was titled jointly in their names on date petitioners sold lot sec_22 and sec_27 to harry and shelby justice for a total sale price of dollar_figure petitioners’ basis in the property at the time of the sale was dollar_figure and the commission paid on the sale was dollar_figure the gain on the sale was dollar_figure in connection with the sale a check for dollar_figure representing the proceeds of the sale was issued payable to john a donna l rowe petitioner signed the settlement statement for the property and endorsed the check ’ the check was deposited into petitioners’ ncnb account on date petitioners’ federal_income_tax return listed a capital_gain of dollar_figure the capital_gain reported on the return did not include any portion of the dollar_figure gain from the sale of lot sec_22 and sec_27 petitioner’s name is signed donna l rowe on the settlement statement and the check - - in certain real_property anorada property was purchased in the names of petitioner and mr rowe ' on date the anorada property was sold to mohamed and nabila mohamed for a total sale price of dollar_figure before the sale the property was titled jointly in the names of petitioner and mr rowe the basis in the anorada property at the time of the sale to the mohameds was dollar_figure and the commission paid on the sale was dollar_figure the gain on the sale was dollar_figure in connection with the sale a check for dollar_figure representing the sale proceeds was issued payable to john rowe and donna rowe petitioner’s name is signed on both the settlement statement and the check ’ the check was deposited into petitioners’ ncnb account on date petitioners’ return listed a capital_gain of dollar_figure the capital_gain reported on the return did not include the dollar_figure gain from the sale of the anorada property b discussion allocation of items petitioner argues that mr rowe’s secretive nature regarding his personal and financial activities supports allocating these ‘copies of a deed and a settlement statement list petitioner and mr rowe as the purchasers of the anorada property however neither petitioner’s nor mr rowe’s signature appears on the copies of the documents ‘2petitioner’s name is signed donna rowe on the settlement statement and check -- - items to him because petitioner did not know or have any reason to know that the gains were not reported on the and tax returns respondent contends that the capital_gain income is allocable evenly between petitioner and mr rowe because the properties were jointly titled and petitioner would have been required to report half of the proceeds from the sales had she filed separate returns petitioner claims that she was often required to sign documents by mr rowe under conditions where she was not allowed to question the contents of the documents petitioner maintains that mr rowe did not tell her that she was listed as an owner of assets on any of the documents she signed petitioner acknowledges on brief that she and mr rowe purchased properties however she claims that she was unaware of the disposition of many of the properties petitioner has not specifically asserted that she unknowingly signed documents related to the anorada property or that she was unaware that her name was listed as a joint owner of the property lot sec_22 and sec_27 and the anorada property were titled jointly in the names of petitioner and mr rowe petitioner testified that she was aware that she was listed as joint owner of lot sec_22 and sec_27 and she remembered the approximate purchase_price of the property petitioner’s testimony also reflected that she was - - aware that loans were obtained to finance the purchase of the property the evidence in the record reflects that petitioner knew that lot sec_22 and sec_27 and the anorada property were purchased and she knew that she was listed as a joint owner of the property petitioner has failed to establish that the items should be allocated in a manner other than in proportion to petitioner’s and mr rowe’s respective ownership interests accordingly these items are allocable evenly between petitioner and mr rowe therefore to the extent petitioner lacked actual knowledge of these items she will qualify for relief from joint liability under sec_6015 for the portion of the item allocable to mr rowe actual knowledge respondent maintains that petitioner had actual knowledge of the capital_gain income from the sales of lot sec_22 and sec_27 and the anorada property because petitioner was a co-owner of the properties she signed the settlement statements and she endorsed the settlement checks petitioner claims that she was unaware of any gain on the sale of lot sec_22 and sec_27 because she did not have access to financial records and she relied on mr 3because petitioner cannot qualify for relief under sec_6015 for the portions of items which are allocable to her we analyze her ability to qualify for relief for such portions in our later discussion under sec_6015 and f see infra pp - - rowe’s determination that there was no gain additionally petitioner contends that she was unaware that the anorada property was sold in and that it should have been reported on the return in 114_tc_333 we found that although the electing spouse had actual knowledge of income from a particular source and knew generally of the source of the income he had no knowledge that all income from that source had not been accounted for as reported thus we held that the electing spouse qualified for relief under sec_6015 because respondent has not shown that charlton had actual knowledge of the item causing the deficiency id pincite a few months later in 115_tc_183 we held that where the spouse claiming relief under sec_6015 had actual knowledge of the omitted income but did not have knowledge whether the entry on the return is or is not correct relief was not available id pincite in martin v commissioner tcmemo_2000_346 we discussed generally our decisions in charlton v commissioner supra and cheshire v commissioner supra we concluded that actual knowledge of a disputed item_of_income and the amount thereof prevents a taxpayer from claiming relief from joint liability under sec_6015 id we noted that where an electing spouse has actual knowledge of an income source but no knowledge of the amount of o7 - the financial gain the electing spouse may still qualify for relief under sec_6015 id with those principles in mind we now consider whether petitioner had actual knowledge of the omitted capital_gains income lot sec_22 and sec_27 with respect to lot sec_22 and sec_27 petitioner testified that she was aware that the property was sold to harry and shelby justice in petitioner signed the settlement statement for the property and endorsed the check representing the proceeds from the sale however the evidence in the record supports petitioner’s claim that she did not know the actual amount of gain on the sale petitioner testified that she simply signed loan and deed documents and nobody explained them to her she testified she did not see any type of financial statements at the closing of any real_estate and she did not have access to any statements or documents identifying the amount of interest_paid on any mortgages the testimony of petitioner and mr rowe reflects that when petitioners filed their federal_income_tax returns for the years in issue petitioner was given the first two pages only of the tax returns when signing the returns and she was not afforded the opportunity to see or review any attachments schedules or ‘we note that the settlement statement does not identify petitioners’ basis in the property at the time of sale - - other documents pertaining to the returns petitioner testified that mr rowe assured her he had records for petitioners’ tax returns petitioner claims that she was unaware of any gain from the sale of real_estate and that she believed that all income capital_gains or otherwise was included on petitioners’ tax returns ’ petitioner has admitted that she knew lot sec_22 and sec_27 were sold in however respondent has not proven that petitioner knew the amount of the gain on the sale or even that any gain was made on the sale therefore respondent has failed to establish that petitioner had actual knowledge of this item giving rise to a deficiency accordingly we hold that petitioner is entitled to relief from joint liability under sec_6015 for the portion of this item allocable to mr rowe anorada property petitioner maintains that she was unaware that the anorada property was sold in in connection with the sale of the anorada property a settlement check dated date for dollar_figure was written payable to john rowe and donna rowe petitioner claims that she did not endorse the settlement check because the signature does not look like hers and because she ‘we note that the first page of the return lists a capital_gain of dollar_figure which is almost the same amount of gain realized on the sale of lot sec_22 and sec_27 - - signs her name donna l rowe not donna rowe mr rowe testified that he signed petitioner’s name on different documents and he supposed he might have done so on a settlement statement although mr rowe initially testified that he did not sign petitioner’s name on the settlement statement or the check for the anorada property he then testified that there’s no telling what i might have done petitioner’s testimony that she was unaware of the sale of the anorada property was credible and persuasive mr rowe’s testimony regarding whether he signed petitioner’s name on the settlement statement and check was unclear indeed mr rowe admitted that he had signed petitioner’s name in the past without her knowledge and that he generally did not provide her with information regarding real_estate transactions overall we find that respondent has not satisfied his burden of proving that petitioner had actual knowledge of this item giving rise to a deficiency accordingly we hold that petitioner is entitled to relief from joint liability under sec_6015 for the portion of this item allocable to mr rowe til mortgage interest a background in date petitioners sold lot sec_22 and sec_27 and purchased two adjoining 5-acre lots albritton property across the street from lot sec_22 and sec_27 one lot was fenced and on it were a horse -- - barn a maintenance shed anda larger building a sign on the road indicated_that the lot was the lake gentry horse farm on the adjoining lot petitioners constructed a new residence from date until late petitioners temporarily resided at property known as acorn court while their new home was being constructed in the summer of petitioners moved into their new residence the total cost for the albritton property and the new residence exceeded dollar_figure million the residence was jointly titled in the names of petitioner and mr rowe on the schedule a itemized_deductions attached to their return petitioners claimed a home mortgage interest_deduction of dollar_figure petitioners substantiated dollar_figure of this amount respondent disallowed the remaining dollar_figure of the claimed deduction on the basis of a lack of substantiation on the schedule a attached to their return petitioners claimed a home mortgage interest_deduction of dollar_figure on the attached schedule a the notation big_number big_number appears next to the figure dollar_figure the schedule e supplemental income schedule attached to the return lists dollar_figure as mortgage interest_paid on rental property identified as bayview house petitioners substantiated dollar_figure of the amount claimed for the home mortgage interest_deduction the remaining dollar_figure of the home mortgage interest_deduction was - - disallowed by respondent because it was a duplicate deduction of interest_paid on the bayview house ’ on the schedule a attached to their return petitioners’ claimed a home mortgage interest_deduction of dollar_figure additionally an interest_expense of dollar_figure was listed on the schedule f farm income and expenses attached to the return in the notice_of_deficiency for respondent allowed a mortgage interest_deduction of dollar_figure and disallowed the remaining dollar_figure claimed on the schedule a the notice_of_deficiency provided the following explanation h it is determined that the schedule a itemized_deductions claimed on the return for interest_expense is only allowable to the extent of dollar_figure since you claimed dollar_figure your taxable_income is increased in the amount of dollar_figure as shown below tn the notice_of_deficiency for the years and respondent provided the following explanation f i11 it is determined that dollar_figure of home mortgage interest_expense claimed on schedule a in the tax_year is disallowed because this amount relates to one of your rental properties and has already been deducted on schedule e thus this mortgage interest must be disallowed from schedule a to prevent it from being deducted twice accordingly your taxable_income for the tax_year is increased by dollar_figure - - substantiated interest_expense household finance dollar_figure farmers bank and trust big_number home savings of america big_number central fidelity big_number allowable interest_expense big_number factor for schedule f for schedule a x allowable schedule a itemized_deduction big_number claimed on the tax_return big_number increase in taxable_income big_number ‘we note that big_number x yields a result of big_number not big_number after factoring in respondent’s previously mentioned mathematical error the actual increase in taxable_income would be dollar_figure thus respondent’s mathematical error benefits petitioners b discussion allocation of items petitioners’ and tax returns overstated itemized_deductions for home mortgage interest generally this personal_deduction item is allocated evenly between individuals sec_6015 a s rept supra pincite c b pincite petitioner bears the burden of proving that a different allocation is appropriate sec_6015 s rept supra pincite c b pincite during the years in issue petitioners resided at lot sec_22 and sec_27 acorn court and the albritton property these residences and the corresponding mortgages were in the joint names of petitioner and mr rowe petitioner testified that she was aware that the residences were jointly titled and she knew that loans were acquired on these properties petitioner acknowledged signing the loan and deed documents for the - - properties under these circumstances these items are allocable evenly between petitioner and mr rowe therefore to the extent petitioner lacked actual knowledge of these items she will gualify for relief from joint liability under sec_6015 for the portion of the item allocable to mr rowe ’ actual knowledge respondent argues that petitioner had actual knowledge of the erroneous mortgage interest deductions in order to prove actual knowledge in the context of an erroneous deduction respondent must show that petitioner had actual knowledge of the factual circumstances which made the item unallowable as a deduction king v commissioner t c pincite i mortgage interest respondent disallowed dollar_figure of the claimed mortgage interest_deduction for on the basis of a lack of substantiation thus respondent must show that petitioner knew or believed that the mortgage interest for was overstated by dollar_figure see id respondent claims that petitioner had actual knowledge of the existence and amount of the home mortgage interest payments in because she wrote the checks to pay the mortgage because petitioner cannot qualify for relief under sec_6015 for the portions of items which are allocable to her we analyze her ability to qualify for relief for such portions in our later discussion under sec_6015 and f see infra pp - -- interest petitioner agrees that she knew of the mortgage however she claims that she was unaware of the amount of interest_paid or that it was incorrectly reported on the tax_return the evidence in the record demonstrates that petitioner wrote the checks for the mortgage payments in and however there is no evidence that petitioner knew what portion of the payments for constituted interest or the total amount of interest_paid in that year the testimony of both petitioner and mr rowe indicates that petitioner was given only the first two pages of the tax_return when signing the return and she was not afforded the opportunity to see or review any attachments schedules or other documents pertaining to the return therefore respondent has failed to show that petitioner knew or believed that the mortgage interest was overstated accordingly we hold that petitioner is entitled to relief from joint liability under sec_6015 for the portion of this item allocable to mr rowe li mortgage interest petitioners claimed a home mortgage interest_deduction of dollar_figure in petitioners substantiated dollar_figure of the amount claimed for the home mortgage interest_deduction the notice_of_deficiency for and provided the following -- - explanation for disallowing the remaining dollar_figure claimed as deductible home mortgage interest it is determined that dollar_figure of home mortgage interest_expense claimed on schedule a in the tax_year is disallowed because this amount relates to one of your rental properties and has already been deducted on schedule e thus this mortgage interest must be disallowed from schedule a to prevent it from being deducted twice accordingly your taxable_income for the tax_year is increased by dollar_figure thus in order to establish actual knowledge respondent must show that petitioner knew or believed that dollar_figure of the claimed mortgage interest was unallowable because it was already listed on schedule e respondent claims that petitioner had actual knowledge of the existence and the amount of the home mortgage interest payments in because she also wrote the checks to pay the mortgage interest for that year petitioner agrees that she knew of the mortgage however she claims that she was unaware of the amount of interest_paid or that it was incorrectly reported on the tax_return petitioner testified that she received the first two pages only of the tax_return and that she did not see any attached schedules or other documentation respondent failed to present evidence showing that petitioner had actual knowledge that the mortgage interest was overstated because the dollar_figure had already been listed as a rental expense on schedule eb therefore we find that petitioner did not have actual - - knowledge of the factual circumstances which made dollar_figure unallowable as a schedule a itemized_deduction accordingly we hold that petitioner is entitled to relief from joint liability under sec_6015 for the portion of this item allocable to mr rowe iii mortgage interest petitioners claimed a home mortgage interest_deduction of dollar_figure in respondent determined that petitioners’ allowable interest_expenses was dollar_figure but that percent of this amount should have been reported on schedule f on the basis of this determination respondent allowed a mortgage interest_deduction of dollar_figure and disallowed dollar_figure thus in order to establish actual knowledge respondent must show that '8the notice_of_deficiency provides no explanation as to how this allocation was determined or why percent of the allowable interest_expense should have been reported on schedule f at trial robert bamber mr bamber the revenue_agent assigned to the examination of petitioners’ tax_return testified that he examined the interest_expense claimed on schedule f dollar_figure and the mortgage interest_deduction claimed on schedule a dollar_figure and calculated the proportion claimed on each schedule in relation to the overall interest amount claimed dollar_figure on the basis of information reported by other sources mr bamber determined that petitioners’ allowable interest related deduction was dollar_figure and he allocated this amount between the schedule a and the schedule f in the same proportion as the amounts claimed on the return consequently respondent limited petitioners’ schedule a mortgage interest_deduction to dollar_figure as previously mentioned the notice_of_deficiency contains a mathematical error which benefits petitioners by approximately dollar_figure for purposes of this issue we shall use the amounts determined by respondent in the notice_of_deficiency -- - petitioner knew or believed that petitioners’ home mortgage interest was limited to dollar_figure respondent’s sole contention is that because petitioner had actual knowledge of the amount of interest payments in and petitioner also had actual knowledge of the amount of interest_paid on the mortgage in petitioner agrees that she knew of the mortgages however she claims that she was unaware of the amount of interest_paid or that it was incorrectly reported on the tax returns petitioner claims that the interest payments for were deducted on schedule a as home mortgage interest and on schedule f as farm interest_expense petitioner contends that she did not know how much interest was paid on the mortgage and because she was allowed to review the first two pages only of the return and not the corresponding schedules she was unaware that the interest payments were deducted twice no evidence was presented establishing what funds were used to make the mortgage interest payments in our review of the bank statements for for the ncnb account reveals that the opening balance was approximately dollar_figure and that deposits totaling only approximately dollar_figure were made during that year thus it appears that little if any funds were used from the -- - ncnb account to make the mortgage interest payments in as we mentioned earlier the record indicates that petitioner saw the first two pages only of the tax returns and she was not afforded the opportunity to see or review any attachments schedules or other documents pertaining to the returns thus petitioner would not have known that a portion of the interest payments was deducted as both a schedule a itemized_deduction and a schedule f interest_expense respondent has not established that petitioner had actual knowledge of the factual circumstances which limited the schedule a mortgage interest to dollar_figure accordingly we hold petitioner is entitled to relief from joint liability under sec_6015 for the portion of this item allocable to mr rowe iv farming activity losses a background during the years in issue mr rowe owned and showed horses petitioner had little or no involvement in this horse activity in mr rowe employed joseph and patricia shortino the shortinos as horse trainers and they showed and stabled mr rowe’s horses during the years in issue ' the shortinos had we note that mr rowe testified that at some point during the years in issue he took over the responsibility of making the mortgage payments imr rowe first met joseph and patricia shortino the shortinos in and they became personal friends of continued -- -- been in the horse business since and they operated an s_corporation called showcase farm inc mr rowe purchased a horse trailer for the shortinos to use in connection with the horse activity mr rowe and petitioners’ son christopher also participated in showing horses during the years in issue for the years in issue the income and expenses of the horse activity were reported on a schedule f attached to petitioners’ tax returns at some point in time during the years in issue mr rowe became involved in raising fish the income and expenses for the horse and fish activities collectively farming activity were combined for tax reporting purposes petitioner was not involved in the fish activity for the years in issue the following losses from the farming activity were reported on the schedules f year loss amount dollar_figure big_number big_number big_number for the taxable years and petitioner and mr rowe were listed on the schedules f as the proprietors of the farming activity for the taxable_year mr rowe alone wa sec_41 continued petitioners -- - listed on the schedule f as the proprietor of the farming activity b discussion allocation of item petitioner argues that the farming activity is allocable to mr rowe because petitioner had little or no involvement in either the horse activity or the fish activity however respondent contends that the farming activity is still allocable evenly between petitioner and mr rowe respondent relies on the fact that petitioner’s name is listed on the tax returns for and as a proprietor of the farming activity to support his contention additionally respondent argues that the horse activity was a family affair that petitioner participated in by attending different events petitioner testified that she watched christopher participate in horse shows less than half a dozen times during the years in issue contrary to respondent’s argument petitioner testified that only christopher was involved in showing horses during the years in issue and that elizabeth did not become involved until later mr shortino corroborated petitioner on this point testifying that elizabeth did not begin showing horses until sometime around petitioner claims she did not know the extent of the horse activity played no role in the decision to acquire the farm property and only saw the - al --- horses in the possession of the shortinos christopher testified that petitioner was not involved in the horse activity and that she did not make any decisions relating to the activity mr rowe testified that he made the original decision to start the horse activity and that he did not discuss it with petitioner mr rowe considered the activity principally his and he included his children in the activity mr rowe testified that he made all decisions regarding the horse activity and told petitioner nothing about the horse activity additionally mr rowe testified that he did not consult petitioner before starting the fish activity and he did not believe she wrote any checks in connection with the fish_farm with respect to the fact that petitioner’s name was listed as a proprietor on the and tax returns mr rowe testified that the and returns were filled out by another individual and he simply signed them without reviewing their contents as we have mentioned previously the record indicates that petitioner was given the first two pages only of the tax returns when signing the returns and she was not afforded the opportunity to see or review any attachments schedules or other documents pertaining to the returns the shortinos testified that the checks they received for their services as horse trainers while employed by mr rowe always came from him and never from petitioner our review of - -- the checks written on petitioners’ joint account during the years in issue confirms that petitioner’s signature does not appear on any of the checks written to showcase farms inc the shortinos’ s_corporation the shortinos also testified that they consulted only with mr rowe regarding the horses mr shortino testified that he never saw petitioner’s name listed as an owner of any of the horses and that petitioner was not involved in the activity mr shortino testified that petitioner did not know mr rowe had purchased the horse trailer and mrs shortino testified that mr rowe specifically told her not to tell petitioner about the horse trailer the evidence in the record reflects that petitioner’s involvement in the farming activity during the years in issue was minimal and purely social in nature other than infrequent attendance at horse shows to support her son petitioner’s only apparent link to the activity is that her name is listed as a proprietor on the and tax returns in this regard the evidence reflects that petitioner was unaware she was -no checks from petitioners’ joint account were written to either joseph shortino or patricia shortino only mr rowe’s signature is listed on various checks payable to showcase farms inc dated during the years in issue additionally only mr rowe’s signature is listed on two other checks with memo notations of horse show and stable our review of all the checks written on petitioners’ joint account reveals that petitioner’s signature is not listed on any checks which on the basis of the payee and the memo notation indicate payment in connection with any horse or fish activity - - listed as a proprietor and we decline to allocate any portion of this item to her simply because her name was listed as such on the tax returns see eg 94_tc_126 affd 992_f2d_1132 11th cir buchine v commissioner tcmemo_1992_36 affd f 3d173 5th cir accordingly this item is allocable to mr rowe consequently petitioner will be entitled to complete relief from joint liability under sec_6015 unless respondent can show that petitioner had actual knowledge of this item actual knowledge in the notice_of_deficiency for the years and respondent determined that petitioners were not entitled to the claimed schedule f losses because the farming activity was not engaged in for profit in the notice_of_deficiency for respondent determined that petitioners were not entitled to the claimed schedule f loss because it had not been established that the farming activity was engaged in as a trade_or_business within the meaning of sec_162 or as a means of holding property for the production_of_income within the meaning of sec_212 respondent’s primary position under sec_6015 c is that petitioner had actual knowledge that mr rowe was not engaged in the farming activity for profit in order to prove actual as an alternative ground for disallowing the schedule f losses respondent determined that petitioners failed to continued - knowledge respondent must show that petitioner had actual knowledge of the factual circumstances which made the item unallowable as a deduction king v commissioner t c pincite in the instant case this requires that respondent prove that petitioner knew or believed that mr rowe was not engaged in the farming activity for profit see king v commissioner supra pincite sec_183 provides that expenses_incurred in conducting an activity which is not engaged in for profit are not deductible except as otherwise provided in sec_183 sec_183 c defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 this case is appealable to the court_of_appeals for the eleventh circuit in determining whether an activity is engaged in for profit the court_of_appeals for the eleventh circuit has stated that the relevant inquiry is whether the taxpayer’s actual and honest objective in engaging in the activity 1s to make a profit osteen v commissioner f 3d continued substantiate the claimed losses on brief respondent limits his sec_6015 argument to the contention that petitioner had actual knowledge that the horse and fish activities were not engaged in for profit while respondent asserts that petitioners have failed to prove that the losses were actually incurred respondent has not proven that the losses were not incurred and makes no allegation that petitioner had actual knowledge that such losses were not incurred - -- 11th cir affg in part and revg in part tcmemo_1993_519 zarins v commissioner tcmemo_2001_68 while a reasonable expectation of profit is not regquired the objective facts and circumstances must indicate that the taxpayer’s intent was to make a profit osteen v commissioner supra pincite whether a taxpayer is engaged in an activity for profit is a question of fact to be resolved from all relevant facts and circumstances 91_tc_371 in resolving this factual question greater weight is given to objective facts than to the taxpayer’s mere statement of his intent 78_tc_659 sec_1_183-2 income_tax regs the regulations under sec_183 contain a nonexclusive list of nine objective factors to be taken into account when deciding whether an activity is engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the -- - elements of personal pleasure or recreation involved sec_1_183-2 income_tax regs no single factor is controlling osteen v commissioner supra pincite 722_f2d_695 11lth cir affg 78_tc_471 sec_1_183-2 income_tax regs the factors are relevant in the context of this case to the extent they may indicate whether petitioner knew or believed that mr rowe was or was not engaged in the farming activity for profit see king v commissioner supra pincite respondent argues that petitioner knew that the farming activity was not engaged in for profit respondent bases his argument on petitioner’s testimony that the horse activity was a fun thing for mr rowe to do with his son on the weekends and that petitioner did not consider the activity an operation but rather her husband just had a couple of horses in tampa respondent contends that petitioner understood that the horse activity was a fun family recreational activity and this understanding establishes that she had actual knowledge that the horse activity was not engaged in for profit additionally respondent claims that petitioner had actual knowledge of both the horse and fish activities as well as actual knowledge of the claimed schedule f losses as we noted earlier petitioner had little or no involvement in the farming activity additionally she testified that she a7 - saw the first two pages only of the tax returns thus she was not afforded the opportunity to review the schedules f listing the income and expenses attributable to the farming activity petitioner also testified that she trusted mr rowe when she signed the tax returns because he told her the returns were correct and he assured her he had appropriate records ’ the evidence in the record indicates that mr rowe controlled all aspects of the farming activity and he conducted the activity without any assistance from petitioner he testified that he did not consult with petitioner before making decisions concerning the farming activity and he did not provide her with any information about the activity in fact mr rowe testified that he felt that he was operating the horse activity as a business he also testified that he started the fish activity in order to make the farming activity a more viable business the testimony of mr danley and the shortinos as well as the testimony and affidavit of mr murray all indicates that mr rowe acted as if he was engaged in the farming activity for profit there is no evidence that mr rowe acted in such a manner that would cause petitioner to know or believe that mr rowe was not engaged in the farming activity for profit apetitioner testified that she did not know whether parentheses around a number on a tax_return indicated a loss ora profit -- - respondent has failed to establish that petitioner knew or believed that her former spouse was not engaged in the farming for profit accordingly we hold petitioner is entitled to relief under sec_6015 from the tax_liability arising out of this activity v charitable_contributions a background on their return petitioners claimed a charitable_contribution_deduction of dollar_figure of this amount dollar_figure was listed as contributed to lst united methodist in petitioner wrote five checks to the st cloud first united methodist church on the ncnb account totaling dollar_figure respondent allowed the dollar_figure charitable_contribution_deduction claimed on the return on their return petitioners claimed a charitable_contribution_deduction of dollar_figure on the attached schedule a the claimed contribution was identified as ers-106 1st united meth big_number respondent disallowed the entire amount claimed as a charitable_contribution_deduction for on the ground that petitioners had failed to substantiate the charitable_contribution in neither petitioner nor mr rowe wrote any checks on the ncnb account to the st cloud first united methodist church --- - on their return petitioners claimed a charitable_contribution_deduction of dollar_figure the schedule a attached to the return did not identify any organization to which a contribution was made respondent disallowed the entire amount claimed as charitable_contribution_deduction for on the ground that petitioners had failed to substantiate the charitable_contribution no evidence was presented establishing whether any checks were written on the ncnb account to the st cloud first united methodist church in b discussion allocation of items petitioner claims that this item is allocable to mr rowe because he controlled the amount contributed to the church and he represented to her that the contributions had been made respondent argues that this item should be allocated evenly between petitioner and mr rowe because the contributions were to a church which they both attended and in which petitioner was actively involved congress intended for personal_deduction items to generally be allocated equally between spouses unless the electing spouse establishes that a different allocation 1s appropriate sec_6015 s rept supra pincite c b pincite the legislative_history of sec_6015 provides the following example of an allocation of charitable_contributions continued -- - petitioner testified that she regularly attended the st cloud first united methodist church during the years in issue and that she was very involved in church activities petitioner testified that she and mr rowe had tithed regularly during their entire married life in petitioner wrote five checks totaling dollar_figure to the church on the ncnb account and respondent allowed the dollar_figure charitable_contribution_deduction claimed on the return the schedule a attached to the return indicates that most if not all of the claimed contribution deduction related to the church the schedule a attached to the return does not indicate whether the claimed deduction related to the church however petitioner’s testimony indicates that she believed that the claimed deduction for also related to the church that she regularly attended and was very active in in the instant case petitioner has failed to show that it is appropriate to allocate the charitable_contribution items for and other than equally between her and mr rowe continued personal_deduction items are expected to be allocated equally between spouses unless the evidence shows that a different allocation is appropriate for example a charitable_contribution normally would be allocated equally to both spouses however if the wife provides evidence that the deduction relates to the contribution of an asset that was the sole property of the husband any deficiency assessed because it is later determined that the value of the property was overstated would be allocated to the husband s rept pincite 1998_3_cb_537 - - therefore to the extent petitioner lacked actual knowledge of these items she will qualify for relief from joint liability under sec_6015 for the portion of the item allocable to mr rowe actual knowledge respondent argues that petitioner had actual knowledge that the charitable_contributions were not made in and in order to prove actual knowledge respondent must show that petitioner had actual knowledge of the factual circumstances which made the item unallowable as a deduction king v commissioner t c pincite in the instant case respondent disallowed the charitable_contribution deductions because petitioners failed to substantiate the claimed deductions thus the relevant inquiry is whether petitioner knew or believed that charitable_contributions in the amounts reported on petitioners’ and tax returns were not made in the instant case mr rowe was in charge of petitioners’ financial and business affairs petitioner testified that the amount petitioners’ tithed to the church was mr rowe’s decision petitioner further testified that she was told when to write checks to the church and she wrote checks only when directed to recause petitioner cannot qualify for relief under sec_6015 for the portions of items which are allocable to her we analyze her ability to qualify for relief for such portions in our later discussion under sec_6015 and f see infra pp - - by mr rowe petitioner credibly testified that she was not surprised by the amounts of charitable_contributions deductions claimed in and and she believed that contributions were made during those years respondent maintains that if only petitioner wrote checks to the church from the joint account in then the fact that no checks were written to the church from the joint account in demonstrates that petitioner had actual knowledge that no contributions were made in either or 7’ however petitioner testified that beginning in her role in paying bills and writing checks diminished because mr rowe began to take over those duties mr rowe corroborated this point by testifying that at some point during the years in issue he took over the responsibility of paying certain bills such as mortgage payments car payments and credit card payments mr rowe further testified that he had various other accounts which he used to transfer money and that petitioner did not have knowledge of these accounts the fact that no checks were written on petitioners’ joint account in does not establish that petitioner had actual knowledge that no contributions were made to the church in either and mr rowe testified that he did not know whether as previously mentioned no evidence was presented establishing whether any checks were written on the ncnb account to the st cloud first united methodist church in -- - he provided petitioner with any information regarding charitable_contributions in the instant case petitioner had no reason to believe that mr rowe had not contributed to the church in and in the same manner as petitioners contributed in prior years under the circumstances presented in this case respondent has failed to show that petitioner had actual knowledge that the charitable_contributions were not made in and accordingly we hold that petitioner is entitled to relief from joint liability under sec_6015 for the portion of this item allocable to mr rowe vi application of sec_6015 petitioner claims that she is entitled to complete relief from liability under sec_6015 with respect to the items giving rise to the deficiency one requirement of sec_6015 is that the understatement_of_tax be attributable to erroneous items of the nonelecting spouse sec_6015 b we previously granted petitioner complete relief under sec_6015 for the ira_distributions and farming activity losses we also granted petitioner partial relief under sec_6015 c for the half of the capital_gains mortgage interest and charitable_contributions items which we found are allocable to mr rowe thus the only items remaining are the half of the capital_gains mortgage interest and charitable_contributions which are allocable to petitioner consequently petitioner is -- not entitled to relief under sec_6015 for the capital_gains mortgage interest and charitable_contributions which are allocable to her because these are not erroneous items of mr rowe vii application of sec_6015 petitioner claims that to the extent she fails to qualify for relief under sec_6015 or c she is entitled to equitable relief under sec_6015 we previously found that the capital_gains mortgage interest and charitable_contributions items are allocable evenly between petitioner and mr rowe for purposes of sec_6015 we also held that petitioner did not have actual knowledge of any of these items and thus she is entitled to relief under sec_6015 for the portions of the items allocable to mr rowe thus the question is whether petitioner is entitled to equitable relief under sec_6015 for the portion of the capital_gains mortgage interest and charitable_contributions items giving rise to deficiencies which are allocable to her petitioner’s claim for relief from joint liability was initiated in her amended petition to this court before trial respondent conceded that petitioner was entitled to relief with respect to certain items contained in the notices of deficiency we must presume that before doing so respondent followed standard procedures by reviewing his administrative files and -- - considered petitioner’s contentions cheshire v commissioner t cc pincite respondent argues that considering all facts and circumstances the determination that petitioner was not entitled to equitable relief is consistent with revproc_2000_ 2000_5_irb_447 the internal revenue service’s published guidelines on when equitable relief should be granted we have previously found that petitioner did not have actual knowledge under sec_6015 of the items giving rise to the deficiency the evidence also reflects that petitioner’s involvement with the federal_income_tax returns and corresponding audits was minimal mr rowe regularly prepared petitioners’ joint tax returns and he testified that petitioner had no role in providing information for the returns petitioner testified that mr rowe provided her with only the first two pages of the returns assured her he had records for the returns and she trusted him when he said the returns were correct mr danley the accountant who assisted with the preparation of petitioners’ return testified that he never discussed the return with petitioner she did not provide him with any information and she did not have any involvement in the preparation of that return petitioner also testified that she was unaware of the audits of petitioners’ taxable years through until late and that she never received any correspondence from the internal -- - revenue service mr rowe could not remember who received the notices of deficiency and he could not remember discussing or giving petitioner copies of them however mr rowe testified that he not petitioner would have opened up any correspondence from the internal_revenue_service mr danley testified that when petitioners where audited he never spoke to petitioner about the audit at trial the revenue_agent assigned to the examination of petitioners’ and tax returns testified that he did not talk with petitioner during the examination moreover he did not recognize petitioner in the courtroom at trial the revenue_agent assigned to the examination of petitioners’ tax_return testified that he had never met petitioner petitioner testified that she did not sign the tax returns under duress however petitioner did testify that mr rowe the revenue_agent originally testified that he had met petitioner when he issued a summons because he personally went to petitioners’ home and gave copies of the notice to the woman who answered the door however the revenue_agent then testified that he had assumed petitioner was the woman who answered the door but that petitioner was presently not the least bit familiar to me there is other evidence in the record to support petitioner’s claims that mr rowe did not keep her informed about their financial affairs for example petitioner and john albers the police officer who arrested mr rowe in in connection with the embezzlement charges related to mr rowe’s employment at the central florida dental association both testified that petitioner was not aware that mr rowe was arrested for embezzlement until she read about it in the newspaper - would get verbally ugly if she questioned him about business documents and that she was only provided with information when mr rowe wanted her to know christopher testified that there were several arguments between petitioner and mr rowe and they usually centered around the discussion of financial matters christopher further testified that when petitioner asked mr rowe guestions concerning financial matters mr rowe would either ignore her and leave or become angry and tell her it was none of her business the record also reflects that petitioner will suffer economic hardship if relief is not granted in mr rowe was convicted of federal money laundering he was sentenced to months in prison and ordered to make restitution to the bank of new york in the amount of dollar_figure petitioner testified that in she moved from florida back to kingsport tennessee to live with her parents because she was destitute and had no funds to provide a home for herself petitioner and mr rowe’s divorce was finalized in date the final judgment for dissolution of marriage between petitioner and mr rowe states that petitioner’s standard of living and financial circumstances have been devastated by mr rowe’s wrong-doing and mr rowe was subseguently convicted in of counts of unlawful compensation under florida state medicaid laws and one count of organized fraud he was sentenced to months in prison and ordered to make restitution of dollar_figure to the department of health and human services in the amount -- - incarceration the final judgment also notes that petitioner does not have the present financial resources to support herself and petitioners’ daughter elizabeth adequately but that x mr rowe does not have the present ability to pay m1 on the basis of the factual circumstances present alimony mr rowe was ordered to pay petitioner dollar_figure of permanent alimony per year although the court reserved jurisdiction to modify the amount upon mr rowe’s release from incarceration and re-entry into the job market petitioner testified that after the divorce there was very little money left in a college fund to pay for elizabeth’s undergraduate education petitioner testified that she and elizabeth had to supplement the fund with student loans and whatever money petitioner could contribute from her own income at the time of trial petitioner was employed full time as a dental hygienist and she was paid_by commission only finally the evidence in the record demonstrates that petitioner has not significantly benefited either during or after her marriage from the items giving rise to the deficiencies petitioner did not have expensive jewelry drive a luxurious car or wear designer clothes in fact petitioner testified that she generally made clothes for herself and her 31the final judgement also found that petitioner did not have the financial ability to accept collect calls from mr rowe --- - daughter mr rowe testified that petitioner did not expend money lavishly petitioner testified that the only trip the family went on contemporaneous to the years in issue was a trip to hawaii and the testimony indicates that the trip was inexpensive and not lavish although the purchase_price of the albritton property and construction of a residence at that location exceeded dollar_figure million the inside of the residence was sparsely furnished with old office furniture from mr rowe’s business and the walls were decorated with arts and crafts which were handmade by petitioner as a result of mr rowe’s criminal activities petitioner had to move out of the albritton residence and back to kingsport tennessee to live with her parents because she was destitute and had no funds to provide a home for herself despite the fact that mr rowe was earning substantial amounts of income during the years in issue in and only dollar_figure and dollar_figure respectively were deposited into the 2joseph shirah who accompanied petitioners on the hawaii trip testified that the plane tickets for the trip were at a discount rate and it was a very inexpensive trip 3respondent determined that petitioners had unreported income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for the years through this unreported income was attributable solely to mr rowe and respondent concedes that petitioner is not liable for any deficiency associated with this unreported income for the years in issue of this deposit total approximately dollar_figure represented continued -- - ncnb account which petitioner testified was the only account she used during the years in issue mr rowe testified that he put almost all the money he earned back into his dental business and horse activity presumably mr rowe was also depositing most of his earnings into his separate_accounts which petitioner was unaware existed in his deposition mr shirah stated that mr rowe purchased a house in the name of mr shirah’s business for another woman mr shirah stated that mr rowe was involved with the other woman during his marriage to petitioner at trial mr rowe admitted becoming involved with the other woman in petitioner testified that the reason she filed for divorce was because mr rowe was involved with the other woman while he was still married to petitioner on the basis of all the facts and circumstances of this case we find that compelling reasons existed for respondent to grant petitioner equitable relief consequently we hold that respondent abused his discretion in denying petitioner’s claim for relief under sec_6015 for the portion of the capital scontinued petitioner’s earnings from her employment as a substitute teacher mr shirah stated that mr rowe signed the realty contract and the mortgage on the house however mr shirah stated that mr rowe had no connection to mr shirah’s business sat trial mr rowe testified that he married the other woman after he and petitioner were divorced -- - gains mortgage interest and charitable_contributions items allocable to petitioner viii additions to tax and penalties respondent did not determine that the fraud additions to tax pursuant to sec_6653 for the taxable years and and the fraud_penalty pursuant to sec_6663 for the taxable_year were applicable to petitioner on brief respondent concedes that to the extent any relief is granted for a portion of the deficiencies relief is automatic for the penalties related to that portion petitioner concedes that the estimated_tax penalty pursuant to sec_6654 for should be allocated proportionally to the allocation of the underlying deficiency petitioner contends that it is inequitable to hold her liable for any remaining additions to tax or penalties we have previously held that we have jurisdiction to review the denial of relief from joint liability under sec_6015 for additions to tax and penalties cheshire v commissioner t c pincite we review respondent’s refusal to grant equitable relief for additions to tax or penalties under an abuse_of_discretion standard id pincite in cheshire v commissioner supra we provided the following guidance in determining whether respondent has abused his discretion in denying equitable relief in situations involving additions to tax or penalties -- - in our opinion it is an abuse_of_discretion to deny relief under sec_6015 in an addition_to_tax or penalty situation when on an individual basis the putative innocent spouse meets the statutory standard generally applied to all taxpayers that shows the addition_to_tax or penalty is inapplicable id pincite a addition_to_tax for failure_to_file timely respondent determined that petitioners were liable for the addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed after factoring in the parties’ concessions and our decisions in petitioner’s favor petitioner does not have an unpaid tax_liability for in light of respondent’s concession petitioner is not liable for the addition_to_tax for b substantial_understatement_penalty for the taxable years and respondent determined that petitioners were liable for the substantial_understatement_penalty pursuant to sec_6661 however after taking into account respondent’s concessions and the issues decided in petitioner’s favor petitioner’s sole remaining liability for those years involves an dollar_figure theft_loss adjustment in which the parties agree is allocable one-half to petitioner ’ with the minimal theft_loss adjustment remaining as the only issue for petitioner for the predicate for the substantial s’see appendix - - understatement penalty no longer exists accordingly we hold that petitioner is not liable for this penalty for either taxable_year c accuracy-related_penalty finally respondent determined that petitioner was liable for the accuracy-related_penalty pursuant to sec_6662 for for negligence sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax attributable to a taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 b and negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 however sec_6662 does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the commissioner’s determination that a taxpayer was negligent is presumptively correct and the burden is on the taxpayer to show a lack of negligence hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 after factoring in the parties’ concessions and our decisions in petitioner’s favor petitioner’s tax_liability for stems from dollar_figure of omitted w-2 wage and tax statement - -- income and dollar_figure of omitted interest_income in cheshire v commissioner supra we faced a similar situation wherein the spouse claiming relief from joint liability relied upon her husband for the accurate preparation of their income_tax return in that case we stated petitioner trusted and relied upon mr cheshire when it came to the preparation of their tax returns she is an elementary_school teacher having taken no courses in accounting or tax_return preparation she asked mr cheshire about the potential tax ramifications of the retirement distributions and mr cheshire assured petitioner that he had consulted with a certified_public_accountant and had been advised that the payment of the outstanding mortgage on the family residence and any amount rolled over into a qualified account reduced the taxable_amount of the retirement distributions mrs cheshire had no reason to doubt the truthfulness of mr cheshire’s statement and in fact believed him under these circumstances we do not believe petitioner had an obligation to inquire further id pincite petitioner has no background in accounting tax or other financial matters and she was primarily a housewife during her marriage to mr rowe like the spouse claiming relief in cheshire v commissioner supra petitioner trusted and relied upon her husband when it came to the preparation of their tax_return and she believed him when he told her the tax_return was correct for respondent determined that petitioners failed to report dollar_figure of interest_income from various sources the amount of dollar_figure related to petitioners’ ncnb account the parties stipulated that petitioner is entitled to relief from joint liability under sec_6015 for all but dollar_figure of the -- - interest_income for petitioners reported business income of dollar_figure petitioner testified that she believed that her wage income for was grouped in with the business income reported on the return petitioner further testified that she believed the return was correct because it was prepared and signed by petitioners’ accountant mr danley we find that petitioner had reasonable_cause for the understatement caused by the omitted wage income and omitted interest_income furthermore we believe petitioner acted in good_faith in erroneously concluding that the wage income and interest_income was included in the return given the extreme facts and circumstances of this case we believe that respondent abused his discretion by failing to grant petitioner relief from joint liability for the accuracy-related_penalty for accordingly we hold that petitioner is not liable for this penalty for to reflect the foregoing decisions will be entered under rule -- - appendix in stipulations of agreed issues petitioner john a rowe conceded the following deficiencies in income taxes additions to tax and penalties additions to tax and penalties year deficiency sec_6653 a sec_6653 b b sec_6661 dollar_figure dollar_figure dollar_figure sec_6653 b sec_6661 sdollar_figure dollar_figure dollar_figure sec_6651 a sec_6663 sdollar_figure dollar_figure dollar_figure sec_6654 sec_6662 c dollar_figure dollar_figure dollar_figure ‘50 percent of the interest due on dollar_figure in a stipulation of settled issues respondent and petitioner donna l rowe agreed to the following disposition of certain issues ms rowe conceded that she is not entitled to relief from joint liability for an dollar_figure theft_loss adjustment in anda dollar_figure income adjustment in ms rowe also conceded that she is not entitled to relief from joint liability for dollar_figure of interest_income still in dispute which was part of a dollar_figure adjustment in respondent conceded that ms rowe is entitled to relief from joint liability under sec_6015 for a dollar_figure rental income 8petitioner john a rowe’s concessions encompass all the determinations made by respondent in the notices of deficiency - adjustment in and for dollar_figure of the dollar_figure lump-sum_distributions adjustment in in the stipulation of facts and first supplemental stipulation of facts the following concessions were made respondent conceded that pursuant to sec_6015 ms rowe is not liable for any deficiency associated with unreported income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for the years through respondent conceded that ms rowe is entitled to relief from joint liability under sec_6015 for with respect to the following adjustments capital_gain income of dollar_figure schedule c income of dollar_figure and all but dollar_figure of interest_income which was part of a dollar_figure adjustment
